DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 12/6/2021 for application number 16/391,574. 
Claims 1-7 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 7 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) specifying input target information from a sample document, including determining a field in the sample document that requires information from an input document, and converting the input target information into a condition required for the next step document processing. Other than the reciting generic computer hardware, the process can be performed in the mind: other than the computer, the claimed mental process is a user looking at a sample document to determine what information and constraints need to be completed for filling the fields of the sample document, so they can take information from an input document to fill out the sample document with the new data. Accordingly, the invention falls into the “Mental Processes” grouping of abstract ideas. See MPEP § 2106.04(a). This judicial exception is not integrated into a practical application because the additional elements of the generic placeholders for generic computer 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Ceneviva et al. (Pub. No. 2017/0286389) in view of Scheide et al. (Pub. No. 2021/0157979) and Teutsch et al. (Pub. No. 2007/0036433).

In reference to claim 1, Ceneviva teaches an information processing apparatus (computing device, para. 0023) comprising at least one processor configured to implement: a specifying unit that specifies, from at least one sample document, input target information to be input (based on base document, target information to be input is determined by user specifying fields, para. 0023-25, 0029-36); wherein the specifying unit acquires attribute information corresponding to the sample document from document information stored in a storage (the stored base document is used to determine document definition data, including types and positions of form elements, para. 0023-25, 0029-36), and wherein the specifying unit uses the acquired attribute information to specify a field in [input data] and to specify the target information to be input from the specified field (the acquired information from the base document is used to build a form, including what fields are required by the form, para. 0025, 0030) [determining] a condition required for document processing (user specifies conditions required for processing the form, para. 0029-36 and 0037-42); and a display controller controls the transfer condition to be displayed (conditions are displayed in interface, para. 0029-36 and 0037-42).
However, Ceneviva does not teach input target information to be input from an input document that is different from the sample document; and specify a field in the input document.
Sheide teaches input target information to be input from an input document that is different from the sample document (specifically, see para. 0080-90: an analyst fills out a form entry – the form entry is the sample document – in order to train a ML processor to transfer data from a source document into the form. Then, the ML processor can automatically take the data from documents – the documents are the input documents – and fill out the form); and specify a field in the input document (based on the sample submitted forms, fields from the documents are identified for inputting into the form, para. 0080-90).
It would have been obvious to one of ordinary skill in art, having the teachings of Ceneviva and Sheide before the earliest effective filing date, to modify the input as disclosed by Ceneviva to include the input documents as taught by Sheide.
One of ordinary skill in the art would have been motivated to modify the input of Ceneviva to include the input documents of Sheide because it would not only allow users to build forms, but also automatically fill them out (Sheide, para. 0001-02).
However, Ceneviva and Scheide do not teach a converting unit that converts the specified input target information into a condition required for document processing (in that the computer does not determine the conditions).
Teutsch teaches a converting unit that converts the inputted specified target information from the input document into a transfer condition necessary for the input document to be transferred from an upstream workspace to a downstream workspace (para. 0020-21, para. 0034-55 and fig. 5).

One of ordinary skill in the art would have been motivated to modify the conditions to include the conversion of Teutsch because it helps more easily process form data, and recognize rules from a form (Teutsch, para. 0003).
In reference to claim 2, Ceneviva and Teutsch teach the information processing apparatus according to claim 1, wherein the specifying unit specifies, as the input target information, an input item to be input (Ceneviva teaches the input target info is the input item that needs to be input into the form, para. 0023-25, 0029-36), and wherein the converting unit converts the input item into the transfer condition (Teutsch infers a condition from the input item to be input, para. 0020-21, para. 0034-55 and fig. 5).
In reference to claim 3, Ceneviva and Teutsch teach the information processing apparatus according to claim 2, wherein the specifying unit further specifies, as the input target information, input content information that indicates a content input in the input item (Teutsch teaches input content, para. 0020-21, para. 0034-55 and fig. 5), and wherein the converting unit converts the input content information into any one of a first transfer condition under which the transfer condition is satisfied if the input content information is input in the input item (Ceneviva teaches required field, para. 0009, 0032), a second transfer condition under which the transfer condition is satisfied if any information including the input content information is input in the input item (Ceneviva teaches optional field, para. 0009, 0032), and a third transfer condition under which the transfer condition is satisfied if information linked to predetermined specific information is input in the input item.

In reference to claim 7, Ceneviva teaches a non-transitory computer readable medium (para. 0065) storing a program causing a computer to execute information processing, the information processing comprising: specifying, from a document serving as a sample, input target information to be input … (based on base document, target information to be input is determined by user specifying fields, para. 0023-25, 0029-36); wherein the specifying unit acquires attribute information corresponding to the sample document from document information stored in a storage (the stored base document is used to determine document definition data, including types and positions of form elements, para. 0023-25, 0029-36), and wherein the specifying unit uses the acquired attribute information to specify a field in [input data] and to specify the target information to be input from the specified field (the acquired information from the base document is used to build a form, including what fields are required by the form, para. 0025, 0030) [determining] a condition required for document processing (user specifies conditions required for processing the form, para. 0029-36 and 0037-42); and performing control to cause the condition to be displayed (conditions are displayed in interface, para. 0029-36 and 0037-42).
However, Ceneviva does not teach input target information to be input from an input document that is different from the sample document; and specify a field in the input document.
Sheide teaches input target information to be input from an input document that is different from the sample document (specifically, see para. 0080-90: an analyst fills out a form entry – the form entry is the sample document – in order to train a ML processor to transfer data from a source document into the form. Then, the ML processor can automatically take the data from documents – the documents are the input documents – and fill out the form); and specify a field in the input document (based on the sample submitted forms, fields from the documents are identified for inputting into the form, para. 0080-90).
It would have been obvious to one of ordinary skill in art, having the teachings of Ceneviva and Sheide before the earliest effective filing date, to modify the input as disclosed by Ceneviva to include the input documents as taught by Sheide.
One of ordinary skill in the art would have been motivated to modify the input of Ceneviva to include the input documents of Sheide because it would not only allow users to build forms, but also automatically fill them out (Sheide, para. 0001-02).

Teutsch teaches a converting unit that converts the inputted specified target information from the input document into a transfer condition necessary for the input document to be transferred from an upstream workspace to a downstream workspace (para. 0020-21, para. 0034-55 and fig. 5).
It would have been obvious to one of ordinary skill in art, having the teachings of Ceneviva, Scheide, and Teutsch before the earliest effective filing date, to modify the conditions as disclosed by Ceneviva to include the conversion of input target information into a condition as taught by Teutsch.
One of ordinary skill in the art would have been motivated to modify the conditions to include the conversion of Teutsch because it helps more easily process form data, and recognize rules from a form (Teutsch, para. 0003).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Ceneviva et al. (Pub. No. 2017/0286389) in view of Scheide et al. (Pub. No. 2021/0157979) and Teutsch et al. (Pub. No. 2007/0036433) as applied to claim 1 above, and in further view of Inose (Pub. No. 2008/0250036).

In reference to claim 4, Ceneviva, Scheide, and Teutsch do not teach the formation processing apparatus according to claim 1, wherein when the at least one document includes a plurality of documents serving as samples, the specifying unit specifies, as the input target information from the plurality of documents, input content information that indicates contents input in the plurality of documents and an input item in which the input content information is input, respectively, and when the input content information is common among the plurality of documents, the converting unit converts, into the condition, the input item in which the common input content information is input.
the formation processing apparatus according to claim 1, wherein when the at least one document includes a plurality of documents serving as samples (see figs. 5 and 6), the specifying unit specifies, as the input target information from the plurality of documents, input content information that indicates contents input in the plurality of documents and an input item in which the input content information is input, respectively, and when the input content information is common among the plurality of documents, the converting unit converts, into the condition, the input item in which the common input content information is input (common fields in the plurality of documents is determined/converted into a condition of to be a data type requirement of the schema, para. 0052-71, fig. 7).
It would have been obvious to one of ordinary skill in art, having the teachings of Ceneviva, Scheide, and Teutsch before the earliest effective filing date, to modify the conversion as disclosed by Teutsch to include the plurality of documents as taught by Inose.
One of ordinary skill in the art would have been motivated to modify the conversion of Teutsch to include the plurality of documents of Inose because it can help more easily integrate and link separate forms (Inose, para. 0004).
In reference to claim 5, Inose teaches the information processing apparatus according to claim 4, wherein the converting unit converts the common input content information into a first condition under which the condition is satisfied when the common input content information is input in the input item (common fields added to schema, para. 0052-71, fig. 7).
In reference to claim 6, Inose teaches the information processing apparatus according to claim 4, wherein when the plurality of documents serving as samples includes a first document in which the input content information is not input and a second document that has the input content information input in at least one input item, the specifying unit specifies a difference between the first and second documents, and the converting unit converts the specified difference into the condition (field that is different between two documents can be optionally added as another field, para. 0085-87, figs. 13-16).

Response to Arguments
Applicant's arguments with respect to the 101 rejection have been fully considered but they are not persuasive. Specifically, see the revised 101 rejection above that addresses the new limitations.
Applicant’s arguments with respect to claim(s) 1-7 and the 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see new reference Scheide above. 
With respect to the interpretation under 112(f), the claims are no longer being interpreted under 112(f) due to the amendments that now recite a processor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174